1    Albert M. Ellis, SBN 79996
     Adam A. Ramirez, SBN 251064
2    HAKEEM, ELLIS & MARENGO
     A Professional Law Corporation
3    3414 Brookside Road, Suite 100
     Stockton, California 95219
4    Telephone: (209) 474-2800
     Facsimile: (209) 474-3654
5
     Attorneys for Defendant,
6    Matthew Rowan Davies
7

8                     UNITED STATES DISTRICT COURT
9                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,           Case No.: 2:12-CR-00255-GEB
11                      Plaintiff,       STIPULATION TO CONTINUE
                                         ADMIT/DENY HEARING; ORDER
12   v.
13   MATTHEW ROWAN DAVIES,
14                      Defendant.
15         STIPULATION TO CONTI NUE ADMIT/DENY HEARI NG
16        Plaintiff United States of America, by and through its
17   counsel of record, and defendant, by and through his
18   counsel of record, hereby stipulate to the to following
19   facts and request the court enter an order thereon:
20        1. The admit/deny hearing in this matter is scheduled
21   to occur on December 13, 2019.
22        2. The defendant on November 18, 2019 became
23   incarcerated in San Joaquin County, and the parties to
24   this case seek additional time to make arrangements to
25   deal with that new status.
26        3.   Counsel for defendant requests additional time to
27   review the file and consult with the probation officer
28   assigned to the case.
                                        1
                STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
1       4. The parties seek to avoid wasting the court’s

2    resources in the event nothing of substance occurs at the

3    scheduled hearing.

4       5. The parties are available on January 3, 2020 at

5    9:00 A.M., and request the court to reset the hearing to

6    that date and time.

7       IT IS SO STIPULATED.

8
     Dated: December 6, 2019        /s/ Albert M. Ellis___
9                                Albert M. Ellis, Counsel for
                                 Matthew Davies
10

11   Dated: December 6, 2019        /s/ Vincenza Rabenn_
                                 Vincenza Rabenn, Counsel for
12                               United States
13

14                                ORDER

15      Based upon the stipulation of the parties, the above-

16   requested continuance is so ordered.

17      Dated:   December 11, 2019

18

19

20

21

22

23

24

25

26
27

28
                                     2
             STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
